Citation Nr: 1540550	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  15-03 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1960 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating higher than 0 percent for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for his bilateral hearing loss disability in August 2014.  Evidence indicates a potential worsening of his hearing loss disability since that time.  Specifically, a November 2014 VA audiology treatment record notes that the Veteran was not hearing well with his hearing aids and had to have the volume turned up on the mini mic so that he could hear properly.  As the Veteran's hearing loss has possibly worsened since it was last evaluated more than a year ago, another examination should be provided to address the present severity of the hearing loss disability

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any relevant treatment records pertaining to the Veteran's hearing loss disability from the VAMC in Bay Pines dated since November 2014.

2.  Ask the Veteran to identify any treatment he has received for his hearing loss.  Make arrangements to obtain any records identified.  

3.  Send the Veteran a letter notifying him of the criteria for substantiating an increased rating claim for bilateral hearing loss. 

4.  Schedule the Veteran for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral ear hearing loss disability.  

The examiner should review the claims file, perform all indicated tests and studies, and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities. 

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




